\oOQ\lC\Ud-§wN»-

NNNNNNNNN_¢o-¢o-¢o-‘o-I»-‘o-do-¢o-¢¢-‘
®\lo\LI\-PL»JN'-‘O\CO°\IG\§/\-PWN'_‘O

 

 

Case 3:17-cv-00491-MMD-CBC Document 19 Filed 11/06/18 Page 1 of 4

 

 

 

 

 

 

 

ADAM PAUL LAXALT \ /
Attomey General " F"_ED “ ‘ “' '~~“~~~-;;-_H »
GERRI LYNN HARDCASTLE, Bar No. 13142 _ smst “* R§'”`“£VED
Deputy Attomey General COL,N¢FL,;;,;SS:RVEDPN
State of Nevada ' ` '” " " OF REC°RD
Bureau of Litigation
Public Safety Division NOV - 7 2§§.
100 N. Carson Street
Carson City, NV 89701-4717 CLER. l q , __ w f
reh g775) 684-1134 mg d»,P'S=R',C- wm
E-mall: ghardcastle@ag.nv.gov BY. md OF i‘E\/'"'~DA DE
._'_____~_…_ __-;'~,,.._._ PUTY

 

 

 

Attorneysfor Defendant

UNITE¥D STATES DISTRICT COURT

i)ISTRlcT oF NEvADA
RANDY A. EVANS,
Case No. 3: l 7-cv-0049 l -MMD-CBC
Plaintiff, j/QbCL
vs. DEFENDANT’S MOTION FOR
ENLARGEMENT OF TIME TO SUBMIT
D. BAZE, et al., CGNFIDENTIAL EARLY MEDIATION
CONFERENCE STATEMENT
Defendants.

 

 

Defendant, by and through counsel, Adam Paul Laxalt, Attomey General of the State of
Nevada, and Gerri Lynn Hardcastle, Deputy Attomey General, hereby move this Honorable Court to
enlarge the time to submit his Confi ential Early Mediation Conference Statement. This motion is
based on Fed. R. Civ. P. 6(b)(l), the f llowing memorandum of points and authorities, and all papers and
pleadings on file herein. l

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUC'I`ION

This case is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 10 at l.
Plaintiff, Randy Evans (Plaintift), is an inmate in the custody of the Nevada Department of Corrections
(NDOC). Id. The events at issue in his complaint allegedly occurred on October 27, 2016, while
Plaintiff was incarcerated at Lovelock Correctional Center (LCC). Id. at 3-4.

///

 

\CO¢\lo\Lh-¥>WNi-o

NNNNNNNNN»_¢i-oi_u_o-¢i-oi_i-¢\-¢i_»
°°\lo\'~/\-'>WN""Q\C®\]C\(J¥-PWN'-‘C

 

 

Case 3:17-cv-OO491-NlNlD-CBC Document 19 Filed 11/06/18 Page 2 of 4

Plaintiff alleges that Defendant, Correctional Officer Sanchez (Defendant), violated his rights
under the Fourteenth Amendment (equal protection) and Eighth Amendment to the United States
Constitution. Id. at 7-9. Plaintiff also alleges that Defendant is liable to him for intentional infliction of
emotional distress (IIED). Id. at 10.

This Court ordered the parties to participate in an Inmate Early Mediation Conference (EMC)
on Tuesday, November 13, 2018. ECF No. 18 at l. ln preparation for the EMC, the Court also ordered
the each party to send a confidential mediation statement for the mediator’s review by 4:00 p.m. on
Tuesday, November 6, 2018. ld. at 4'5. Unfortunately, Defendant are unable to complete their EMC
statement by this deadline. Defendant’s counsel has not yet received Plaintiffs NDOC medical
records, which are crucial in analyzing Plaintiffs claim for intentional infliction of emotional distress
(IIED). Accordingly, Defendant respectfully requests that this Honorable Court allow him until 4:00
p.m. on Thursday, November 8, 2018, to submit his EMC statement.

II. DISCUSSION

A. Fed. R. Civ. P. 6(b)(l) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, lnc., 898 F.2d 1428, 1429 (9th Cir. 1990); 01iva v. Sullivan, 958 F.2d 272, 273 (9th Cir.
1992). Fed. R. Civ. P. 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, wheniadditional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attomey’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court

deadline. ld. Extensions of time “usually are granted upon a showing of good cause, if timely made.”

Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
2

 

\Do°\lO\M-l>bJN»-¢

NNNNNNNNN»_oo-di_i_o_¢i_o__i_i-o
m\lo\§h¢>WN'-‘O\om\lo\(/I¢PL»JN'_‘C

 

 

Case 3:17-cv-00491-MMD-CBC Document 19 Filed 11/06/18 Page 3 of 4

diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, lnc., 975 F.2d
604, 609 (9th Cir. 1992).
B. Good cause exists to enlarge the time for Defendant to submit his EMC statement.
Here, Defendant requests an enlargement of time to submit his EMC statement. Specifically,
Defendant requests that he be allowed two addition days (until Thursday, November 8, 2018, at 4:00
p.m.) to submit his statement. Defendant needs this additional time in order to obtain Plaintiffs NDOC
medical records for the purpose of analyzing his IIED claim. Without Plaintiffs medical records,
Defendant and his counsel cannot properly evaluate his IIED claim and make settlement decisions.
Defendant seeks this extensior‘i of time in good faith and not for any improper purpose.
Defendant asserts that this extension of time should not affect the upcoming EMC, because the
mediator will still receive the statemenq in sufficient time to prepare for Tuesday’s EMC,
III. CONCLUSION l
Based on the foregoing, Defendant respectfully requests that this Honorable Court grant his
motion and allow him up to Thursday, November 8, 2018, at 4:00 p.m. to submit their EMC statement.
Dated this 6th day of November, 2018.

ADAM PAUL LAXALT
Attomey General

  

By:

State of Nevada
Bureau of Litigation
Public Safety Division

Attorneys for Defendants

SO ORDERED

   
 
   

U.s. is'r JUDGE
DATED;L/ ")‘,/¢O£g

 

